DETAILED ACTION
Brief Summary
This Office Action addresses U.S. Application No. 16/596,499, which was filed on October 8, 2019. The instant application is a reissue application of U.S. Patent No. 10,091,774 ("the '774 Patent"). The '774 Patent matured from U.S. Patent Application 14/909,340 ("the '340 Application"), filed as a National Stage entry on February 1, 2016 of PCT/IB2015/050688 filed on January 29, 2015. The '340 Application also claims priority to provisional application 61/933,595, filed January 20, 2014.
On March 19, 2021, a non-final Office action was mailed in which, among other findings, claims 1-20 were rejected as being based on a defective reissue declaration, as well as for being an impermissible recapture of broadened claimed subject matter. Claims 1-20 were also rejected as either being anticipated by Zhu et al., or obvious over Zhu et al. in view of one of Ng and Uemura.

On June 22, 2021, an interview was conducted between the Examiner and the applicant in which the reissue declaration requirements and how to overcome recapture rejections, 

On July 17, 2021, the applicant filed their response to the 3/19/21 Office action. That response included amendments to independent claims 1, 8, and 15; the canceling of claims 5 and 12; as well as arguments directed toward the outstanding rejections.
 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘774 Patent is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Reissue Declaration
Applicant's arguments with respect to the sufficiency of the reissue declaration have been fully considered but they are not persuasive. The Applicant argues (footnotes omitted),
“Applicant respectfully disagrees. The Reissue Declaration includes: “Applicant believes the original patent to be partly inoperative by reason of the patentee claiming less than patentee had a right to claim in the patent.” “Applicant need only specify in the reissue oath/declaration one of the errors upon which reissue is based. Where applicant specifies one such error, this requirement of a reissue oath/declaration is satisfied.”
The Patent Office maintains that additional details were included. However, “Applicant may specify more than one error.” Even if the Patent Office maintains that these additional details are not “errors”: “Where more than one error is specified in the oath/declaration and some of the designated "errors" are found to not be "errors" under 35 U.S.C. 251, any remaining error which is an error under 35 U.S.C. 251 will still support the reissue.” Therefore, Applicant respectfully submits that the reissue declaration is not defective.”

The Examiner disagrees. The declaration does not “specifically” identify the error relied on to support the reissue application. Per MPEP 1414(II), 
“A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.” (emphasis added).

Recapture 
The Applicant’s amendment to independent claims 1, 8, and 15, and corresponding arguments (see pages 8-9 of the Remarks), are sufficient to overcome the outstanding recapture rejections. 

Prior art Rejections
Applicant’s arguments with respect to the prior art rejections based on the combination of Zhu and Uemura, see pages 10-12, filed July 19, 2021, been fully considered and are persuasive.  The rejections based on the combination of Zhu and Uemura have been withdrawn.


Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application. declaration does not specifically identify a single word, phrase, or expression in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The declaration instead identifies the corrective action which is not required. See 37 CFR 1.175 and MPEP § 1414.
Claims 1-4, 6-11, and 13-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
 The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 

Claim 1 recites, in part, receiving a discovery burst comprising multiple signals, performing at least one radio measurement based on the discovery burst, and then communicating capability information indicating if the device is capable of performing the at least one radio measurement based on the received discovery burst. This process is unclear to the Examiner because it is unclear how the device can perform the radio measurement if it is not capable of it, which appears to be a possibility. The instant specification discloses the capability information transmission occurs before the steps of receiving the discovery burst and performing the radio information (see lines 12-27 of column 15 and figure 10). The claims should recite the steps in the order presented in the specification to resolve the issue. 
Claim 1 also recites receiving a discovery burst from a network node and communicating information to a network node. It is unclear if these are the same nodes or different nodes.

Claims 2-4, 6, and 7 are rejected based on their dependence on claim 1.

Claim 8 also recites an interface to receive a discovery burst from a network node and communicating information to a network node. It is unclear if these are the same nodes or different nodes.
Claims 9-11, 13, and 14 are rejected based on their dependence on claim 8. Claim 15 recites limitations that correspond to the limitations in claim 1 in the same order and are rejected under the same rationale. Claims 16-20 are rejected based on their dependence on claim 15.

Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The pending dependent claims would also be found allowable as a result of the independent claims being found allowable.
The prior art of record fails to teach or suggest alone or in combination a wireless device transmitting to a base station and a base station receiving from a wireless device capability information, wherein the capability information indicates whether the wireless device is capable of using a discovery 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/          	Primary Examiner, Art Unit 3992                                                                                                                                                                                              

/M.F/Supervisory Patent Examiner, Art Unit 3992